Pemberton, J.
— The appellants, Gustaf Becker and his wife Evelyn Becker, instituted this action against Mrs. Becker’s sister, Bertha Miller Sauveur, to recover the sum of $445, the balance claimed to be due for boarding and lodging of respondent and her minor son. In answer to the complaint of appellants, the respondent alleges that she advanced the sum of $305 for certain payments made upon a piano, purchased by appellants, and that appellants have failed to repay said sum, with the exception that $105 of the same was credited upon the board and lodging of respondent and her minor son, and that she had paid in full the amount due appellants; and that there still remains due respondent the sum of $200 and interest, less seven months’ board of her minor son, amounting to $53.50. In the reply to the answer, appellants denied the same. After trial, findings of fact, conclusions of law and judgment were entered in favor of the respondent for *683the amount demanded in her answer and cross-complaint, from which judgment this appeal is taken.
This is a controversy between two sisters. The testimony is very conflicting. The trial judge had the opportunity of observing the witnesses upon the witness stand, and is therefore more capable of determining the facts in controversy than by a mere reading of the record in the ease. It is the rule of this court that findings upon conflicting evidence in an action at law tried before the trial court without a jury will not he disturbed on appeal unless clearly against the weight of the evidence. [Syllabus] Graham v. Bell-Irving, 46 Wash. 607, 91 Pac. 8; King County v. Whittlesey, 52 Wash. 206, 100 Pac. 320; Dietrich v. Pederson, 51 Wash. 191, 98 Pac. 611; Judson v. Tide Water Lumber Co., 51 Wash. 164, 98 Pac. 377; Reynolds v. Dexter Horton & Co., 2 Wash. 185, 26 Pac. 221; Knapp v. Crawford, 16 Wash. 524, 48 Pac. 261; Furth v. Kraft, 25 Wash. 590, 66 Pac. 47; Jordan v. Coulter, 30 Wash. 116, 70 Pac. 257. The questions involved in this case being purely questions of fact and the findings of the trial court being supported by the evidence we are satisfied that they should not he disturbed.
The judgment is affirmed.
Parker and Tolman, JJ., concur.
Main, O. J., and Fullerton, J., concur in the result.